Citation Nr: 1817793	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-45 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee and lower leg disability, including as secondary to service connected right foot and right ankle disabilities.  

2.  Entitlement to service connection for a right hip disability, including as secondary to service connected right foot and right ankle disabilities.

3.  Entitlement to service connection for a low back disability, including as secondary to service connected right foot and right ankle disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right knee and lower leg disability, diagnosed as knee strain and tendonitis, was not incurred in or aggravated during service and is not caused or aggravated by his service-connected right foot and right ankle disabilities.

2.  The Veteran's right hip disability, diagnosed as right hip tendonitis, was not incurred in or aggravated during service and is not caused or aggravated by his service-connected right foot and right ankle disabilities.

3.  The Veteran's low back disability was not incurred in or aggravated during service; degenerative disc disease and degenerative joint disease of the lumbar spine were not manifested within a year of service separation; and his low back disability was not caused or aggravated by his service-connected right foot and right ankle disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability, including as secondary to service-connected disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for a right hip disability, including as secondary to service-connected disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for a low back disorder, including as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may also be granted for chronic disabilities if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Degenerative disc disease and degenerative joint disease, as forms of arthritis, qualify as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary (1344 (32d ed. 2012); see also Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis).  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).

The Veteran's primary contention is that he experiences impairment of the right knee and lower leg, right hip and low back as a result of altered gait due to his service-connected right foot and ankle disabilities.  See, e.g, December 2017 Board hearing transcript.  Alternatively, it was argued that his right knee/lower leg disorders are the result of injuries he sustained in a motor vehicle accident during service.  

Preliminarily, the Board notes that the record reflects diagnoses of right knee strain, right hip iliopsoas tendonitis and strain and degenerative disc and joint disease of the thoracolumbar spine.  See, e.g., VA examination reports dated in May 2014 and September 2015.  Accordingly, the remaining question for resolution is whether such disabilities are related to service or are caused or aggravated by service-connected disability.

The Veteran's service treatment records (STRs) show that he sustained injuries, including blunt trauma to the right foot, in an automobile accident in October 1965.  These records also show that, since this right foot injury, the Veteran complained right foot, ankle and lower leg pain and stated that his right lower extremity tires easily.  See STR dated March 1967.  The STRs are silent as to right knee, right hip and low back complaints, findings or treatment.  

As noted above, the Veteran underwent VA examination in connection with his claims in May 2014.  He recalled the 1965 automobile accident in service and reported constant, chronic and progressive pain since the accident which affects his walking.  He reported the onset of his right knee/lower extremity and lumbar pain in 2006 and right hip pain in 2009.  Following examination of the Veteran and review of the record, the examiner opined that the Veteran's right knee and lower leg, right hip and back disorders are not likely aggravated by his ankle and foot strain.  Regarding the right knee and lower leg, the examiner explained that the Veteran's service-connected right ankle and foot strain could not have caused aggravation "unless the severity of the ankle and foot was beyond a strain, such as an antalgic gait."  

In a February 2015 letter, the Veteran's private physician noted his October 1965 in-service automobile accident and opined that "[i]t is probably that his injury may be aggravating his problems with is gait, lower leg, hip, back pain as it would cause a malalign to his spine and posture."  [sic]

On September 2015 VA knee, hip and back examinations, the Veteran reported the onset of his "back pain in the late 1990's" and right knee and hip pain about 10-12 years previously (thus, 2003).  After examination of the Veteran and review of the record, including the February 2015 opinion from the Veteran's private physician, the examiner opined that "it is less likely as not" that the Veteran's thoracolumbar degenerative disease, right knee condition and right hip condition are aggravated beyond natural progression by his service connected right foot condition and that the right knee condition is "less likely than not" due to the right foot condition.  The examiner noted the Veteran's history of in-service injury, his contentions of resulting ongoing permanent damage and the private medical opinion in support of his claims.  

Regarding the knee, the examiner noted no evidence of degenerative changes (of the knee or "any of the directly associated weight bearing joints on that side, specifically the ankle and hip") "as would be expected with 40+ years of altered gait."  The examiner also noted findings of an altered gait on VA podiatry treatment, "but notation on 08/2014 indicates that the gait was no longer antalgic with adjustment of footwear."  The examiner explained that "the lack of any significant degenerative changes on the right would argue strongly against any chronic, disabling condition resulting from ongoing gait alteration, particularly over the time frame of interest, which spans the time frame from 1965 to present" and "[t]here is no evidence currently of a chronic or disabling knee condition beyond what would be expected given the Veteran's age, occupational and sporting activities.  Therefore it is concluded that it is less likely than not that the Veteran's claimed right knee condition was either caused by or aggravated beyond natural progression by the Veteran's service connected right foot condition."  

Regarding the right hip, the examiner explained that "[t]he Veteran currently demonstrates only mild calcific tendonitis of the right hip, which is not inconsistent with his many years of working in hardware and lumber business, with requirements for administrative as well as physically strenuous work."  The injury in service occurred 50 years ago and the opinion of the private physician in support of the Veteran's claim "indicates that the right hip pain is likely due to years of altered weight bearing in the right foot, causing malalignment;" however, the "treatment notes for this Veteran give no indication of altered weight bearing, nor are there any reports of hip pain until 2015."  The examiner also noted that "there are no degenerative changes otherwise noted in the hips, and per the Veteran, until the last few years, he had been active in his business, had been bike riding and actively involved in martial arts as well."  The examiner further noted that VA podiatry treatment records showed "one instance an antalgic gait" which was noted has "having resolved" on a follow up visit.  The examiner noted "there is a barely perceptible favoring of the right foot, but otherwise the gait is easy and brisk" on current examination and opined that it is less likely than not that the Veteran's right hip pain is secondary to the foot condition, "[g]iven that the Veteran has remained quite functional with respect to both the foot and hip, and given the lack of any substantive degenerative changes."  The examiner explained that "[t]here is no evidence to suggest that the right hip condition is progressing beyond what normally occur in an individual of his age and occupational history, as currently, other than pain and residuals of past tendonitis, there is no significant pathology identified in the hip."

Finally, regarding the thoracolumbar spine, the examiner explained that "there is no evidence to suggest a significant gait abnormality that would result in the back condition.  On exam there is a barely perceptible tendency to favor the right foot, but it is not pronounced, and was noted at one point by the podiatrist at Mather, but the antalgic gait was noted to be absent on a follow up visit.  Additionally, given that the injury is related to the foot, it would be expected to see degenerative changes in the joints immediately adjacent to the injured joint, and no such degenerative changes are seen in the ankle, hip or knee on the right.  Additionally, it is less likely than not that the back condition is progressing more rapidly than would otherwise be expected due to the right foot injury."  The examiner noted that 2014 X-rays provided the first indication of back disease, which is "not unexpected for a gentleman of his age with his occupational history of many years of working in hardware, lumber sales and similar tasks."  

In weighing the February 2015 opinion from the Veteran's private physician in support of his claims and the May 2014 and September 2015 VA combined opinions against his claims, the Board notes that greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds that the VA medical opinions merit the greatest probative value, and are persuasive because they reflect familiarity with the Veteran's entire record and the September 2015 VA opinion includes rationale that cites to factual data and medical literature that support the conclusions reached.  The opinion also notes that the Veteran's medical history does not support the conclusions reached by his private physician.  As the February 2015 opinion of the private physician does not express familiarity with the entire factual record, including review of the Veteran's VA podiatry treatment records, it warrants less probative value.  In addition, the February 2015 opinion uses the phrase "may be:"  this phrasing is simply too speculative to establish a medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).

Accordingly, upon review and consideration of all the evidence of record, the Board finds that the most probative evidence is against a finding that any right knee and lower leg, right hip or low back disability is related to the Veteran's service, manifested in or within one year of service, or is caused or aggravated by service-connected disability.  Further, as arthritis of the low back was not diagnosed in the first post-service year, and as the preponderance of the evidence does not support back problems noted in service and continuous symptoms since service, service connection for arthritis of the lumbar spine on the basis that it became manifest in service and persisted, or on a presumptive basis (under 38 U.S.C. § 1112), is not warranted.  

The Board has considered the Veteran's statements alleging that his right knee and lower leg, right hip and low back disorders are related to his service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not his current right knee, right hip and low back disabilities may be related to service that ended over 30 years prior to his initial diagnosis (and reported initial onset of such complaints) is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran is a layperson and does not profess to have had any medical training, his opinion as to these matters is not competent evidence. 

As the preponderance of the evidence is against the claims of service connection for disorders of the right knee or lower leg, right hip and low back, the benefit-of-the-doubt doctrine is not for application and the claims must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee and lower leg disability, including as secondary to service connected right foot and right ankle disabilities, is denied.

Service connection for a right hip disability, including as secondary to service connected right foot and right ankle disabilities, is denied.

Service connection for a low back disability, including as secondary to service connected right knee disability, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


